

Exhibit 99.4
 
 
AMENDMENT NO. 2 TO CREDIT AGREEMENT


As of June 25, 2015


BMO Harris Bank N.A.
770 North Water Street
Milwaukee, Wisconsin 53202
Attention: Corporate Banking


Ladies and Gentlemen:


   ADAC-Strattec, LLC, a Delaware limited liability company (the "Company"),
hereby agrees with you as follows:
 
1.    Definitions.  Reference is made to that certain Credit Agreement dated as
of June 28, 2012 (as amended, restated, amended and restated or otherwise
modified, the "Credit Agreement") between the Company and BMO Harris Bank N.A.
(the "Lender").  All capitalized terms used and not otherwise defined herein
shall have the meanings given to such terms by the Credit Agreement as amended
hereby.
 
2.    Background.  The Company has requested that the Lender agree to (i) extend
the term of the Credit Agreement to August 1, 2018, (ii) increase the Revolving
Commitment (as defined in the Credit Agreement) to $10,000,000, and (iii) make
certain other changes to the Credit Agreement.  Subject to all of the terms and
conditions hereof, the Lender and the Company have agreed to such amendment on
the terms set forth below.  Pursuant to the Credit Agreement, the Company has
issued a promissory note to the Lender in the principal amount of $5,000,000,
dated June 28, 2012 (the "Existing Note").  Any additional loans made pursuant
to the increased credit, together with the unpaid balance of the Existing Note,
shall be evidenced by a new promissory note of the Company in the form of
Exhibit A annexed hereto (the "Amended Note") in the amount of $10,000,000,
dated the date hereof, which shall be executed by the Company and delivered to
the Lender.  Accrued interest on the Existing Note outstanding on the date of
issuance of the Amended Note shall be included in interest due on the Amended
Note on the first interest payment date specified therein or in the Credit
Agreement.
 
3.        Amendment to Credit Agreement.  Subject to all of the terms and
conditions hereof, upon execution and delivery of this Amendment, the Credit
Agreement shall be amended as of the date first written above as follows:
 
a.    All references to the Credit Agreement in the Credit Agreement, the Note
and the Loan Documents shall refer to the Credit Agreement as amended
hereby.  All references to the Note in the Credit Agreement, the Note and the
Loan Documents shall refer to the Amended Note.
 
b.    The definition of "LIBOR Quoted Rate" is amended and restated in its
entirety as follows:
 
"LIBOR Quoted Rate" means, for any day, the rate per annum equal to the quotient
of (i) the rate per annum (rounded upwards, if necessary, to the next higher one
hundred-thousandth of a percentage point) for deposits in U.S. Dollars for a
one-month interest period which appears on the LIBOR01 Page as of 11:00 a.m.
(London, England time) on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (ii) one (1) minus the
Reserve Percentage, provided that in no event shall the “LIBOR Quoted Rate” be
less than 0.00%."
 
c.      The definition of "LIBOR Rate" is amended and restated in its entirety
as follows:
 
 “LIBOR Rate” means, for each Interest Period, (a) the LIBOR Index Rate for such
Interest Period, if such rate is available, and (b) if the LIBOR Index Rate
cannot be determined, the arithmetic average of the rates of interest per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) at which deposits
in U.S. Dollars in immediately available funds are offered to the Lender at
11:00 a.m. (London, England time) 2 Business Days before the beginning of such
Interest Period by 3 or more major banks in the interbank eurodollar market
selected by the Lender for delivery on the first day of and for a period equal
to such Interest Period and in an amount equal or comparable to the applicable
Adjusted LIBOR Rate Loan scheduled to be outstanding from the Lender during such
Interest Period, provided that in no event shall the “LIBOR Rate” be less than
0.00%.  Each determination of the LIBOR Rate made by the Lender shall be
conclusive and binding absent manifest error.
 
d.   The definition of "LIBOR01 Page" is amended and restated in its entirety as
follows:
 
"LIBOR01 Page" means the display designated as “LIBOR01 Page” on the Reuters
Service (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Lender from time to time for purposes of providing quotations
of interest rates applicable to U.S. Dollar deposits in the London interbank
market).
 
e.   The definition of "Revolving Commitment" is amended and restated in its
entirety as follows:
 
"Revolving Commitment" means the obligation of the Lender to make Revolving
Loans to the Company and issue Letters of Credit for the account of the Company
subject to the terms and conditions of this Agreement in an aggregate amount not
exceeding $10,000,000, as such amount may be reduced from time to time pursuant
to the terms hereof.
 
f.   The first sentence of Section 2.01 of the Credit Agreement is amended to
change the date "August 1, 2016" to "August 1, 2018".
 
4.    Conditions.  Notwithstanding any other provision of this Amendment, this
Amendment shall not become effective unless and until (a) it has been executed
and delivered by all parties to the Credit Agreement as amended hereby, and
acknowledged and agreed to by STRATTEC SECURITY CORPORATION, a Wisconsin
corporation (the “Guarantor”), (b) the Amended Note shall have been executed and
delivered by the Company, in form and substance satisfactory to the Lender, and
(c) the Company and the Guarantor shall have delivered such other corporate
documents as Lender or its counsel may reasonably request,  in form and
substance satisfactory to the Lender.
 
5.    Representations and Warranties.  The Company hereby repeats and reaffirms
the representations and warranties set forth in Article V of the Credit
Agreement, including without limitation the representations and warranties set
forth in Section 5.05 thereof which are made hereunder with respect to the most
recent financial statements and related information provided pursuant to Section
7.06 of the Credit Agreement.  The Company also represents and warrants that (A)
since [March 31], 2015 there has been no material adverse change in the
property, financial condition or business operations of the Company and its
Subsidiaries, taken as a whole, and (B) the execution, delivery and performance
of this Amendment are within the limited liability company powers of the
Company, have been duly authorized by all necessary limited liability company
action and do not and will not (i) require any consent or approval of the
stockholders or members of the Company; (ii) violate any provision of the
certificate of formation or limited liability company operating agreement of the
Company or of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to the
Company or any Subsidiary; (iii) require the consent or approval of, or filing
or registration with, any governmental body, agency or authority; or (iv) result
in any breach of or constitute a default under, or result in the imposition of
any lien, charge or encumbrance upon any property of the Company or any
Subsidiary pursuant to any indenture or other agreement or instrument under
which the Company or any Subsidiary is a party or by which it or its properties
may be bound or affected.  This Amendment constitutes, and each of the documents
required herein when executed and delivered hereunder will constitute, legal,
valid and binding obligations of the Company or other signatory enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy or similar laws affecting the enforceability of creditors’ rights
generally.
 
6.    Confirmation of Agreements.  Except as expressly provided above, the
Credit Agreement and the Loan Documents shall remain in full force and
effect.  This Amendment does not constitute a waiver or amendment of any term,
condition or covenant in the Credit Agreement other than as specifically set
forth above.  Nothing contained in this Amendment or in any other document, or
any course of dealing with the Company, shall be construed to imply that there
is any agreement by the Lender to provide any waiver or agree to any amendment
in the future.  This Amendment shall not release, discharge or satisfy any
present or future debts, obligations or liabilities to the Lender of the Company
or of any debtor, guarantor or other person or entity liable for payment or
performance of any of such debts, obligations or liabilities of the Company, or
any mortgage, security interest, lien or other collateral or security for any of
such debts, obligations or liabilities of the Company or such debtors,
guarantors or other persons or entities, or waive any default except as
expressly provided herein, and the Lender expressly reserves all of its rights
and remedies with respect to the Company and all such debtors, guarantors or
other persons or entities, and all such mortgages, security interests, liens and
other collateral and security.  This is an amendment and not a novation.  The
Company acknowledges and agrees that the obligations under the Credit Agreement
and the Note exist and are owing with no offset, defense or counterclaim
assertible by the Company and that the Credit Agreement, the Note and the Loan
Documents are valid, binding and fully enforceable according to their respective
terms.
 
7.    Miscellaneous.  The Company shall be responsible for the payment of all
fees and out-of-pocket disbursements incurred by the Lender in connection with
the preparation, execution, delivery, administration and enforcement of this
Amendment including all costs of collection, and including without limitation
the reasonable fees and disbursements of counsel for the Lender, whether or not
any transaction contemplated by this Amendment is consummated.  The provisions
of this Amendment shall inure to the benefit of any holder of the Note, and
shall inure to the benefit of and be binding upon any successor to any of the
parties hereto.  All agreements, representations and warranties made herein
shall survive the execution of this Amendment and the making of the loans under
the Credit Agreement, as so amended.  This Amendment shall be governed by and
construed in accordance with the internal laws of the State of Wisconsin.  This
Amendment may be signed in any number of counterparts with the same effect as if
the signatures thereto and hereto were upon the same instrument.  This Amendment
is solely for the benefit of the parties hereto and their permitted successors
and assigns.  No other person or entity shall have any rights under, or because
of the existence of, this Amendment.
 
[Remainder of this page is intentionally left blank; signature page follows.]

 
 

--------------------------------------------------------------------------------

 

If the foregoing is satisfactory to you, please sign the form of acceptance
below and return a signed counterpart hereof to the Company.
 
Very truly yours,
 
ADAC-STRATTEC, LLC




(SEAL)                                                                 
     By:           /s/ Patrick J. Hansen 
Name:      Patrick J. Hansen
Title:        Managing Director





 










 
 
 
 

 
 
[Signature page to ADAC-Strattec, LLC
Amendment No. 2 to Credit Agreement]

2 
 

--------------------------------------------------------------------------------

 

Agreed to as of the date first above written.
 
BMO HARRIS BANK N.A.
 
 
By:           /s/ Mark
Czarnecki                                                               
Name:      Mark Czarnecki
    Title:        Senior Vice President      




          
 
 
 
 
[Signature page to ADAC-Strattec, LLC
Amendment No. 2 to Credit Agreement]
 
 
 
                                                              

  3
 

--------------------------------------------------------------------------------

 



 
ACKNOWLEDGEMENT AND CONSENT OF GUARANTOR


The undersigned Guarantor hereby consents to the foregoing Amendment No. 2 to
Credit Agreement and agrees that its Corporate Guarantee Agreement dated as of
June 28, 2012, and all collateral or security therefor, if any, shall remain in
full force and effect after giving effect to the foregoing Amendment.
 
Dated as of the date first above written.
 


STRATTEC SECURITY CORPORATION




By:           /s/ Frank J.
Krejci                                                                
Name:      Frank J. Krejci
Title:        President and Chief Executive Officer
 


And by:   /s/ Patrick J. Hansen 
Name:      Patrick J. Hansen
Title:        Senior Vice President and
                 Chief Financial Officer
 
 
 
 
[Signature page to Acknowledgment and Consent of Guarantor
 



 

4 
 

--------------------------------------------------------------------------------

 

Exhibit A


Amended Note


See attached.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



5
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED PROMISSORY NOTE


$10,000,000       
                                                                    June 25,
2015


FOR VALUE RECEIVED, ADAC-STRATTEC, LLC, a Delaware limited liability company
(the "Company"), promises to pay to the order of BMO HARRIS BANK N.A. (the
“Lender”), without setoff or counterclaim, the principal sum of Ten Million
Dollars ($10,000,000), or such lesser amount as the Lender has advanced to the
Company pursuant to Section 2.01 of the Credit Agreement referred to below, at
the Main Office of the Lender in Milwaukee, Wisconsin, on the Termination Date
set forth in the Credit Agreement referred to below.  This Amended and Restated
Promissory Note (this “Note”) shall bear interest payable on the dates and at
the rate or rates set forth in the Credit Agreement referred to below.  All
amounts payable under this Note and the Credit Agreement shall be payable in
lawful money of the United States of America.
 
This Note constitutes the Revolving Note issued under Credit Agreement dated as
of June 28, 2012 (as amended, amended and restated or otherwise modified from
time to time, the "Credit Agreement"), between the Company and the Lender, to
which Credit Agreement reference is hereby made for a statement of the terms and
conditions on which Loans in part evidenced hereby were or may be made, and for
a description of the conditions upon which this Note may be prepaid, in whole or
in part, or its maturity accelerated.
 
This Note is issued in substitution for and replacement of, but not repayment or
novation of, that certain Promissory Note dated June 28, 2012, executed by the
Company and payable to the order of the Lender.
 
This Note is entitled to the benefit of all of the Loan Documents referred to in
the Credit Agreement.
 
 
ADAC-STRATTEC, LLC


By:           /s/ Patrick J.
Hansen                                                                
Name:     Patrick J. Hansen
Title:       Managing Director





6
 

--------------------------------------------------------------------------------

 
